DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Interpretation

2.	The following is a quotation of 35 U.S.C. 112(f):                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	Use of the word “means for” (or “arranged for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
 	Claim limitation of claim 15 has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means for” coupled with functional language “operating", “registering”, “selecting”, and "identifying”  without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 15 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
 	A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation, namely, Applicant’s specification discloses arranged for operating (see Fig. 9, par. 118, “device 150 comprises a arranged for registering (see Fig. 9, par. 118, “The device 150 comprises a memory or storage 155, a registering module 156, arranged for operating as management entity or registration entity, for example, and arranged for registering a service profile 157 of a service and 
service instances provided by at least one service producer, such as an NF 
operating in an SBA", and par. 120); arranged for selecting (see Fig. 9,  par. 119, “Service instances are selected by a selecting module 159 of the device 150, arranged for operating as service instance selection entity, for example, for selecting, from the service profile 157 of a requested service, a single service instance for a service consumer, based on service selection criteria for selecting service instances registered with the device 150, which selection criteria may be stored, for example, in the memory or storage 156”, and par. 120); and arranged for identifying (see Fig. 9,  par. 119, “The device 150 further comprises a discovery module 158, arranged for operating as discovery entity, for example, for receiving a service request of a service consumer and identifying a single selected service instance to the service consumer”, and par. 120).
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 15 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 101

4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 16 recites “a computer readable storage medium", however, Applicant’s disclosure fails to specifically define the computer readable storage medium.
computer readable storage medium” to include transitory computer readable storage medium which do not fall under statutory subject matter.     
Consequently, claim 16 which recites “a computer readable storage medium" is directed to non-statutory subject matter.
Examiner recommends an amendment to the claim/disclosure to recite, "a non-transitory computer readable storage medium". Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. Appropriate corrections/rewording are required.

Claim Rejections - 35 USC § 102

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-12 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carter (US 2011/0282975 A1).

		Regarding claim 1, Carter teaches a method of operating a service discovery and selection function in a telecommunications system ([0029], “cloud edge service manager evaluates a policy that defines how to select a particular processing environment. The particular processing environment is used for providing a particular desired or requested service to a principal”), 
		said method comprising the steps of: 
 		registering, with said service discovery and selection function, a service profile of a service provided by at least one service producer ([0031], “cloud edge service manager (~service discovery and selection function) augments how the particular processing environment is selected based on evaluation of the policy and based on additional evaluation of other information, such as but not limited to: processing environment metrics for the particular processing environment and other available processing environments (other clouds) available for selection, configuration settings, and/or current dynamic readings or metrics (~part of a service profile) associated with the particular processing environment, the other available processing environments, and the particular requested service that the principal desires to access”, wherein said service discovery and selection function registers (~receives) the service profile), 
said service profile among others comprising consistency group information ([0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service (~instances of said service sharing a same state)”, wherein consistency group information identifies instances of said service sharing a same state) and 
 		proximity information ([0032], “select the particular processing environment based on a condition for selecting the particular processing environment that accounts for a geographic proximity (~part of proximity information) of the particular processing environment relative to a principal processing device for the principal”; [0039] and claim 7 describes proximity information identifying deployment of said service instances), 
		wherein said consistency group information identifies instances of said service sharing a same state ([0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service (~instances of said service sharing a same state)”) and 
 	said proximity information identifying deployment of said service instances ([0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service (~identifying deployment of service instance)”; claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service (~each service has multiple instances) in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein identifying deployment from one instance of the particular service to another instance of the particular service);
 		selecting, by said service discovery and selection function, from said service profile, a single service instance of said service for a service consumer requesting said service, based on service selection criteria accessible to said service discovery and selection function ([0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein a single service instance of said service for a service consumer (~principal) requesting said service is selected; claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service (~each service has multiple instances) in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein a single service instance of said service for a service consumer requesting said service is selected; [0030], “A variety of conditions can be presented in the policy (~service selection criteria) to provide a mechanism for how to select the particular processing environment. For instance, identity-based restrictions, geographical-based restrictions, processing load-based restrictions for the particular processing environment, government or enterprise compliance-based restrictions, processing environment capabilities, licensing-based restrictions, and others”), and 
 		identifying, by said service discovery and selection function, said selected service instance to said service consumer ([0036], “That is, specialized and custom authentication and termination can be defined and set by the cloud edge service manager before access to the particular service is given to the principal (~service consumer) within the particular processing environment”, wherein a service instance is identified to the principal (~service consumer); [0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein a service instance is identified to the principal (~service consumer); claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein a service instance is identified to the principal (~service consumer).  


wherein said consistency group information comprises a plurality of consistency groups and a respective consistency group identifies all instances of a service or different services sharing a same state ([0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein changing to the particular processing environment requires first identifying available or all instances of a service; claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service (~identifying all instances of a service) in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein changing to the particular service requires first identifying available or all instances of a service).  

 	Regarding claim 3, Carter teaches the method according to claim 1, 
 		wherein said proximity information identifies proximity levels of a respective service instance allowing to select said service instance based on at least one of geographical distance, optimizing network resources and signalling latency ([0049], “cloud manager determines the selected cloud processing environment based on a geographic proximity of the principal processing environment relative to the selected cloud processing environment”).  

 	Regarding claim 4, Carter teaches the method according to claim 1, 
 	wherein state information of a respective service instance is stored at a state repository accessible to said service discovery and selection function ([0019], “A "Configuration Management Database" (CMDB) is a repository of information related to all the components of a processing environment or a set of different distributed processing environments”).  

 	Regarding claim 5, Carter teaches the method according to claim 1, 
wherein said service discovery and selection function comprises a management entity ([0029], “cloud edge service manager (~service discovery and selection function comprises a management entity) evaluates a policy that defines how to select a particular processing environment. The particular processing environment is used for providing a particular desired or requested service to a principal”), 
a discovery entity ([0051], “cloud manager (~discovery entity of cloud manager) supplies the requested service to the principal (~consumer) from the selected cloud processing environment”), and 
a service instance selection entity ([0039], “the cloud edge service manager (~service instance selection entity of the cloud edge service manager) dynamically changes (~selects) the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein a single service instance of said service for a service consumer (~principal) requesting said service is selected; claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service (~each service has multiple instances) in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein a single service instance of said service for a service consumer requesting said service is selected; [0030], “A variety of conditions can be presented in the policy (~service selection criteria) to provide a mechanism for how to select the particular processing environment. For instance, identity-based restrictions, geographical-based restrictions, processing load-based restrictions for the particular processing environment, government or enterprise compliance-based restrictions, processing environment capabilities, licensing-based restrictions, and others”), 
wherein said registering is performed at said management entity ([0031], “cloud edge service manager (~management entity of the cloud edge service manager) augments how the particular processing environment is selected based on evaluation of the policy and based on additional evaluation of other information, such as but not limited to: processing environment metrics for the particular processing environment and other available processing environments (other clouds) available for selection, configuration settings, and/or current dynamic readings or metrics (~part of a service profile) associated with the particular processing environment, the other available processing environments, and the particular requested service that the principal desires to access”), 
 		requesting said service by a service consumer and identifying said selected service instance to said service consumer is performed at said discovery entity ([0051], “cloud manager (~discovery entity of cloud manager) supplies the requested service to the principal (~consumer) from the selected cloud processing environment”; [0036], “That is, specialized and custom authentication and termination can be defined and set by the cloud edge service manager (~discovery entity of cloud manager) before access to the particular service is given to the principal (~service consumer) within the particular processing environment”, wherein a service instance is identified to the principal (~service consumer) by the discovery entity of the cloud edge service manager; [0039], “the cloud edge service manager (~discovery entity of cloud edge service manager) dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein a service instance is identified to the principal (~service consumer); claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein a service instance is identified to the principal (~service consumer), and 
selecting a service instance is performed at said service instance selection entity ([0039], “the cloud edge service manager (~service instance selection entity of cloud edge service manager) dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein a single service instance of said service for a service consumer (~principal) requesting said service is selected; claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service (~each service has multiple instances) in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein a single service instance of said service for a service consumer requesting said service is selected; [0030], “A variety of conditions can be presented in the policy (~service selection criteria) to provide a mechanism for how to select the particular processing environment. For instance, identity-based restrictions, geographical-based restrictions, processing load-based restrictions for the particular processing environment, government or enterprise compliance-based restrictions, processing environment capabilities, licensing-based restrictions, and others”).  


 	wherein said service profile and said service selection criteria are stored at said management entity ([0031], “cloud edge service manager (~management entity of cloud edge service manager) augments how the particular processing environment is selected based on evaluation of the policy (~service selection criteria) and based on additional evaluation of other information, such as but not limited to: processing environment metrics for the particular processing environment and other available processing environments (other clouds) available for selection, configuration settings, and/or current dynamic readings or metrics (~part of a service profile) associated with the particular processing environment, the other available processing environments, and the particular requested service that the principal desires to access”), 
wherein said service instance selection entity accesses said management entity for selecting said service instance ([0039], “the cloud edge service manager (~service instance selection entity and management entity are part of the cloud edge service manager) dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein a single service instance of said service for a service consumer (~principal) requesting said service is selected; claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service (~each service has multiple instances) in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein a single service instance of said service for a service consumer requesting said service is selected; [0030], “A variety of conditions can be presented in the policy (~service selection criteria) to provide a mechanism for how to select the particular processing environment. For instance, identity-based restrictions, geographical-based restrictions, processing load-based restrictions for the particular processing environment, government or enterprise compliance-based restrictions, processing environment capabilities, licensing-based restrictions, and others”).  

 	Regarding claim 7, Carter teaches the method according to claim 5, 
wherein said service profile is stored at said management entity ([0031], “cloud edge service manager (~service discovery and selection function) augments how the particular processing environment is selected based on evaluation of the policy and based on additional evaluation of other information, such as but not limited to: processing environment metrics for the particular processing environment and other available processing environments (other clouds) available for selection, configuration settings, and/or current dynamic readings or metrics (~part of a service profile) associated with the particular processing environment, the other available processing environments, and the particular requested service that the principal desires to access”, wherein said management entity selects a particular processing environment by accessing said service profile stored) and 
said service selection criteria are stored at said service instance selection entity ([0030], “A variety of conditions can be presented in the policy (~service selection criteria) to provide a mechanism for how to select the particular processing environment. For instance, identity-based restrictions, geographical-based restrictions, processing load-based restrictions for the particular processing environment, government or enterprise compliance-based restrictions, processing environment capabilities, licensing-based restrictions, and others”; [0039], “the cloud edge service manager (~service instance selection entity of cloud edge service manager) dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein service instance selection entity of cloud edge service manager needs to store the service selection criteria in order to make the selection based on the service selection criteria (~policy)), 
wherein said service instance selection entity accesses said management entity for selecting said service instance ([0039], “the cloud edge service manager (~service instance selection entity and management entity are part of the cloud edge service manager and the two entities work together to select said service instance) dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein a single service instance of said service for a service consumer (~principal) requesting said service is selected; claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service (~each service has multiple instances) in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein a single service instance of said service for a service consumer requesting said service is selected; [0030], “A variety of conditions can be presented in the policy (~service selection criteria) to provide a mechanism for how to select the particular processing environment. For instance, identity-based restrictions, geographical-based restrictions, processing load-based restrictions for the particular processing environment, government or enterprise compliance-based restrictions, processing environment capabilities, licensing-based restrictions, and others”).  

 	Regarding claim 8, Carter teaches the method according claim 1, 
wherein said service discovery and selection function comprises a registration entity ([0031], “cloud edge service manager (~registration entity of cloud edge service manager) augments how the particular processing environment is selected based on evaluation of the policy and based on additional evaluation of other information, such as but not limited to: processing environment metrics for the particular processing environment and other available processing environments (other clouds) available for selection, configuration settings, and/or current dynamic readings or metrics (~part of a service profile) associated with the particular processing environment, the other available processing environments, and the particular requested service that the principal desires to access”, wherein a registration entity of said service discovery and selection function registers (~receives) service profile information), 
a discovery entity ([0051], “cloud manager (~discovery entity of cloud manager) supplies the requested service to the principal (~consumer) from the selected cloud processing environment”), and 
a service instance selection entity ([0039], “the cloud edge service manager (~service instance selection entity of the cloud edge service manager) dynamically changes (~selects) the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein a single service instance of said service for a service consumer (~principal) requesting said service is selected; claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service (~each service has multiple instances) in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein a single service instance of said service for a service consumer requesting said service is selected; [0030], “A variety of conditions can be presented in the policy (~service selection criteria) to provide a mechanism for how to select the particular processing environment. For instance, identity-based restrictions, geographical-based restrictions, processing load-based restrictions for the particular processing environment, government or enterprise compliance-based restrictions, processing environment capabilities, licensing-based restrictions, and others”), 
having access to a unified data repository (UDR) of said telecommunication ([0019], “A "Configuration Management Database" (CMDB) is a repository of information related to all the components of a processing environment or a set of different distributed processing environments”), 
 		wherein said UDR storing service profiles and service selection criteria ([0019], “A "Configuration Management Database" (CMDB) is a repository of information related to all the components of a processing environment or a set of different distributed processing environments”, wherein the repository of information related to a processing environment comprises profile information; [0020], “CMDB also includes policies (~service selection criteria) for the computing resources and processing environments”), 
said registering is performed at said registration entity storing said service profile at said UDR ([0031], “cloud edge service manager (~service discovery and selection function) augments how the particular processing environment is selected based on evaluation of the policy and based on additional evaluation of other information, such as but not limited to: processing environment metrics for the particular processing environment and other available processing environments (other clouds) available for selection, configuration settings, and/or current dynamic readings or metrics (~part of a service profile) associated with the particular processing environment, the other available processing environments, and the particular requested service that the principal desires to access”, wherein a registration entity of said service discovery and selection function registers (~receives) service profile information; [0019], “A "Configuration Management Database" (CMDB) is a repository of information related to all the components of a processing environment or a set of different distributed processing environments”, wherein the repository of information related to a processing environment comprises service profile information), 
requesting said service by a service consumer and identifying said selected service instance to said service consumer is performed at said discovery entity ([0051], “cloud manager (~discovery entity of cloud manager) supplies the requested service to the principal (~consumer) from the selected cloud processing environment”; [0036], “That is, specialized and custom authentication and termination can be defined and set by the cloud edge service manager (~discovery entity of cloud manager) before access to the particular service is given to the principal (~service consumer) within the particular processing environment”, wherein a service instance is identified to the principal (~service consumer) by the discovery entity of the cloud edge service manager; [0039], “the cloud edge service manager (~discovery entity of cloud edge service manager) dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein a service instance is identified to the principal (~service consumer); claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein a service instance is identified to the principal (~service consumer)), and 
selecting a service instance is performed at said service instance selection entity by accessing said service profile and service selection criteria stored at said UDR ([0031], “cloud edge service manager (~management entity of cloud edge service manager) augments how the particular processing environment is selected based on evaluation of the policy (~service selection criteria) and based on additional evaluation of other information, such as but not limited to: processing environment metrics for the particular processing environment and other available processing environments (other clouds) available for selection, configuration settings, and/or current dynamic readings or metrics (~part of a service profile) associated with the particular processing environment, the other available processing environments, and the particular requested service that the principal desires to access”; [0019], “A "Configuration Management Database" (CMDB) is a repository of information related to all the components of a processing environment or a set of different distributed processing environments”, wherein the repository of information related to a processing environment comprises profile information; [0020], “CMDB also includes policies (~service selection criteria) for the computing resources and processing environments”).  

 	Regarding claim 9, Carter teaches the method according to claim 8, wherein state information of a respective service instance is stored at said UDR ([0019], “A "Configuration Management Database" (CMDB) is a repository of information related to all the components of a processing environment or a set of different distributed processing environments”; [0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service (~instances of said service sharing a same state)”; claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”).  

 	Regarding claim 10, Carter teaches the method according to claim 5, wherein said service instance selection entity is performed as part of said discovery entity ([0039], “the cloud edge service manager (~service instance selection entity of cloud edge service manager) dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein a single service instance of said service for a service consumer (~principal) requesting said service is selected; claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service (~each service has multiple instances) in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein a single service instance of said service for a service consumer requesting said service is selected; [0030], “A variety of conditions can be presented in the policy (~service selection criteria) to provide a mechanism for how to select the particular processing environment. For instance, identity-based restrictions, geographical-based restrictions, processing load-based restrictions for the particular processing environment, government or enterprise compliance-based restrictions, processing environment capabilities, licensing-based restrictions, and others”).  

 	Regarding claim 11, Carter teaches the method according to claim 5, 
wherein any of said management entity, discovery entity, service instance selection entity and registration entity are performed as a service by said service discovery and selection function (cloud edge service manager (~service discovery and selection function) performs as a service any of said management entity, discovery entity, service instance selection entity, and registration entity ([0031], [0051], [0039], and claim 7); [0031], “cloud edge service manager (~management entity of the cloud edge service manager) augments how the particular processing environment is selected based on evaluation of the policy and based on additional evaluation of other information, such as but not limited to: processing environment metrics for the particular processing environment and other available processing environments (other clouds) available for selection, configuration settings, and/or current dynamic readings or metrics (~part of a service profile) associated with the particular processing environment, the other available processing environments, and the particular requested service that the principal desires to access”; [0051], “cloud manager (~discovery entity of cloud manager) supplies the requested service to the principal (~consumer) from the selected cloud processing environment”; [0039], “the cloud edge service manager (~service instance selection entity of the cloud edge service manager) dynamically changes (~selects) the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein a single service instance of said service for a service consumer (~principal) requesting said service is selected; claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service (~each service has multiple instances) in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein a single service instance of said service for a service consumer requesting said service is selected; [0031], “cloud edge service manager (~service discovery and selection function) augments how the particular processing environment is selected based on evaluation of the policy and based on additional evaluation of other information, such as but not limited to: processing environment metrics for the particular processing environment and other available processing environments (other clouds) available for selection, configuration settings, and/or current dynamic readings or metrics (~part of a service profile) associated with the particular processing environment, the other available processing environments, and the particular requested service that the principal desires to access”, wherein a registration entity of said service discovery and selection function registers (~receives) service profile information).  

 	 	Regarding claim 12, Carter teaches the method according to claim 1, wherein said service discovery and selection function registers service profile changes pertaining to a registered service profile from a service producer ([0031], “cloud edge service manager (~service discovery and selection function) augments how the particular processing environment is selected based on evaluation of the policy and based on additional evaluation of other information, such as but not limited to: processing environment metrics for the particular processing environment and other available processing environments (other clouds) available for selection, configuration settings, and/or current dynamic readings or metrics (~part of a service profile) associated with the particular processing environment, the other available processing environments, and the particular requested service that the principal desires to access”, wherein said service discovery and selection function registers (~receives) service profile information; [0045], “cloud manager (~service discovery and selection function) gathers metrics from each of the cloud processing environments and uses the metrics in the evaluation of the policy”, wherein gathering of the metrics is registering service profile (~comprising metrics) including any changes).  

 	Regarding claim 14, Carter teaches the method according to claim 1, 
 	wherein said service producer and said service consumer are any one of a service provided by said telecommunications system, a Network Function (NF) of said telecommunications system, a server operating with said telecommunications system, and a node operating in said telecommunications system ([0037], “cloud edge service manager makes the particular service available for access to the principal”; [0024], “techniques presented herein are implemented in whole or in part in the Novell.RTM. network and proxy server products, operating system products, cloud-based products or services, directory-based products and other products and/or services distributed by Novell.RTM., Inc., of Waltham, Mass.”).  

 	Regarding claim 15, Carter teaches a service discovery and selection function device, arranged for operating in a telecommunications system ([0029], “cloud edge service manager evaluates a policy that defines how to select a particular processing environment. The particular processing environment is used for providing a particular desired or requested service to a principal”), said service discovery and selection function device ([0029], “cloud edge service manager evaluates a policy that defines how to select a particular processing environment. The particular processing environment is used for providing a particular desired or requested service to a principal”; [0028]) comprising: 
a registering module, arranged for registering a service profile of a service provided by at least one service producer of said telecommunications system ([0031], “cloud edge service manager (~comprising registering module) augments how the particular processing environment is selected based on evaluation of the policy and based on additional evaluation of other information, such as but not limited to: processing environment metrics for the particular processing environment and other available processing environments (other clouds) available for selection, configuration settings, and/or current dynamic readings or metrics (~part of a service profile) associated with the particular processing environment, the other available processing environments, and the particular requested service that the principal desires to access”; [0028]), 
said service profile among others comprising consistency group information ([0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service (~instances of said service sharing a same state)”, wherein consistency group information identifies instances of said service sharing a same state) and 
proximity information ([0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service (~instances of said service sharing a same state)”, wherein consistency group information identifies instances of said service sharing a same state), 
wherein said consistency group information identifies instances of said service sharing a same state ([0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service (~instances of said service sharing a same state)”) and 
said proximity information identifying deployment of said service instances in said telecommunications system ([0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service (~identifying deployment of service instance)”; claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service (~each service has multiple instances) in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein identifying deployment from one instance of the particular service to another instance of the particular service); 
a selecting module, arranged for selecting, from said service profile, a single service instance of said service for a service consumer of said telecommunications system requesting said service, based on service selection criteria accessible to said service discovery and selection function ([0039], “the cloud edge service manager (~comprising selecting module) dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein a single service instance of said service for a service consumer (~principal) requesting said service is selected; claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service (~each service has multiple instances) in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein a single service instance of said service for a service consumer requesting said service is selected; [0030], “A variety of conditions can be presented in the policy (~service selection criteria) to provide a mechanism for how to select the particular processing environment. For instance, identity-based restrictions, geographical-based restrictions, processing load-based restrictions for the particular processing environment, government or enterprise compliance-based restrictions, processing environment capabilities, licensing-based restrictions, and others”; [0028]), and 
a discovery module, arranged for identifying, by said service discovery and selection function, said selected service instance to said service consumer ([0036], “That is, specialized and custom authentication and termination can be defined and set by the cloud edge service manager (~comprising discovery module) before access to the particular service is given to the principal (~service consumer) within the particular processing environment”, wherein a service instance is identified to the principal (~service consumer); [0039], “the cloud edge service manager dynamically changes the particular processing environment being used by the principal for access to the particular service to another different processing environment (different cloud) having another duplicate instance of the particular service”, wherein a service instance is identified to the principal (~service consumer); claim 7, “dynamically changing the particular processing environment being used by the principal for the access to the particular service to another processing environment having another instance of the particular service in response to dynamically changing events while the principal is accessing the particular service from the particular processing environment”, wherein a service instance is identified to the principal (~service consumer); [0028]).  

 	Regarding claim 16, Carter teaches a computer program product, 
([0028], "cloud edge service manager") is implemented in a machine-accessible and computer-readable medium and instructions that execute on one or more processors (machines, computers, processors, etc.)”).   

Claim Rejections - 35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



10.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of Baniak (US 2007/0047714 A1).

Regarding claim 13, Carter teaches the method according to claim 1, 
	wherein said service discovery and selection function provides service profile changes pertaining to a selected service instance ([0041], “cloud edge service manager can dynamically supply the processing metrics to dynamic reporting services that can be monitored manually and/or in an automated fashion”).  
	Carter does not explicitly teach providing the service profile changes is to said service consumer.
 	However, Baniak teaches providing a service profile to a service consumer ([0049], “server processes user requests from the client to view and 
update the profile data by obtaining the profile data from the telecommunications network and forwarding the profile data to the client”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Baniak with the teaching of Carter in order for user to access and maintain the profile data associated with the telecommunications service subscribed to by the user without involving service 
personnel (Baniak [0049]). 

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
to.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ALEXANDER YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643